DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sefried, II (2491218; “Sefried”).
In reference to claim 1, Sefried discloses a firearm with interrupted action comprising:
a longitudinal axis (figures 1-4, barrel axis);
a receiver defining a longitudinally-extending cavity (figures 1-4, receiver 10); 
a barrel supported by the receiver (figures 1-4, barrel 12); 
a trigger movably mounted to the receiver (figures 1-4, trigger 29); 
a bolt slideably mounted in the cavity of the receiver for movement between a forward position in battery with the barrel and a rearward position (figures 1-4, bolt 18); 
a cockable hammer operably interacting with the trigger, the hammer pivotably movable about a pivot axis between a rear cocked position and a forward fire position via pulling the trigger (figures 1-4, hammer 25); 
the hammer configured and operable to retain the bolt in the rearward position after a trigger pull to fire the firearm (the condition shown in figure 3, which is effected after a trigger pull to fire the last cartridge in the firearm, includes an over-cocked position of the hammer that serves to lock the bolt in a rearward position; also, see column 5, lines 32-65); 
a bolt release mechanism operably interacting with the bolt, the bolt release mechanism comprising a user-actuated release button and a spring-biased disconnect lever coupled to the release button (figures 2-4, user-actuated release button 46, esp. portion 57 thereof, and spring-biased disconnect lever 36, which is biased by spring 45); 
wherein actuating the release button when the bolt is in the rearward position releases the bolt (paragraph bridging columns 5-6).

In reference to claim 2, Sefried discloses the claimed invention (figures 2-4, 6, and 7, pin 47).



In reference to claim 9, Sefried discloses the claimed invention (figures 2-4, sear nose 280 of sear 28 engages sear notch 27 of hammer to hold the hammer in a ready-to-fire position).

In reference to claim 18, Sefried discloses a firearm with interrupted action comprising: 
a longitudinal axis (figures 1-4, barrel axis); 
a receiver defining a longitudinally-extending cavity; a barrel supported by the receiver (receiver 10); 
a bolt slideably mounted in the cavity of the receiver for movement between a forward position in battery with the barrel and a rearward position (bolt 18); 
a hammer pivotably movable about a pivot axis between a rear cocked position and a forward fire position, the hammer operably engageable with the bolt after firing the firearm to retain the bolt in the rearward position (hammer 25; the condition shown in figure 3, which is effected after a trigger pull to fire the last cartridge in the firearm, includes an over-cocked position of the hammer that serves to lock the bolt in a rearward position; also, see column 5, lines 32-65);  25Attorney Docket. No. RUG-1050-US 
a trigger comprising a sear protrusion operably engaged with the hammer to retain the hammer in the rear cocked position (trigger 29); and 
a user-actuated bolt release mechanism configured to selectively engage the hammer (bolt release 46 or 46+36; figure 34; paragraph bridging columns 5-6); 
wherein actuating the bolt release mechanism when the hammer is retaining the bolt in the rearward position rotates the hammer which releases the bolt (paragraph bridging columns 5-6; actuating the release mechanism to disengage from the hammer causes the release mechanism to rotate relative to the hammer and vice versa; also, once the release mechanism is actuated, the bolt is released and the hammer rotates from the over-cocked position to the cocked position).

Allowable Subject Matter
Claims 3, 4, 6-8, 10-17, and 19-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 26-34 are allowed. Sefried fails to disclose wherein the bolt moves from the forward position to the rearward position, the bolt engages and pushes the disconnect lever downwards into engagement with the hammer which is held in the cocked position by the disconnect lever. Considering the relevant prior art, it would not be obvious to modify Sefried to result in the invention of claim 26.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Osbourne et al. (4455919), Holek (1786536), Carroll (10401102), Romano (11187475), Robinson (11015893), Weatherby (3155004), and Rath (4056038).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641